Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in thisRegistration Statement on Form S-3of our report dated March 11, 2011 relating to the financial statements, and the effectiveness of internal control over financial reporting, which appears in Progenics Pharmaceuticals Inc.’s Annual Report on Form 10-K for the year ended December 31, 2010. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP New York, New York September 15, 2011
